Title: To Thomas Jefferson from Jacob Vernes, 3 November 1789
From: Vernes, Jacob
To: Jefferson, Thomas


Nantes, 3 Nov. 1789. Introduces “Mr. Walsh of the house of Domque. Terry & Co. of Cadiz, whose travels in America are intended for increasing the trade of the United States with Spain. The instructions and the favours of your Excellency will enable him to fulfill his design with more facility and success, and I dare sollicit both from your goodness and from your Willingness to support every thing which can turn to the wellfare of your Nation—Mr. Walsh will collect the best informations about lumber, and … will give me of the knowledge he’ll acquire in that branch, and of the means of procuring a consumption of timber in this Kingdom.”
